DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.        Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
3.          The drawing(s) filed on  10/25/2019 is/are: 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 accepted.

Allowable Subject Matter
4.            Claims 8-27 are allowed.
	

5.      The following is an examiner’s statement of reasons for allowance: .
Independent claim 8 and dependent claims therefrom are allowed for the reason that prior art of record do not teach or suggest the claimed printer comprising the limitations:.
         a ribbon supply shaft provided movably between a first position and a second position;
       wherein 
          a position of a central axis of the ribbon roll up shaft and a position of a central axis of the ribbon supply shaft move relative to each other.  

         See paragraphs [036]-[037] of the patent application publication for support.



Conclusion
6.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
        Shimizu et al (US 4892425) discloses an ink sheet cassette having a shaft pressing member 11 for  fixing the ink shaft in the cassette .


    PNG
    media_image2.png
    774
    675
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    688
    740
    media_image3.png
    Greyscale

Similary, Shimizu (JP 63-170058)  cited in the written opinion discloses an ink sheet cassette having a shaft pressing member 11 for  fixing the ink shaft in the cassette .



    PNG
    media_image4.png
    513
    836
    media_image4.png
    Greyscale





7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261. The examiner can normally be reached T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HUAN H TRAN/Primary Examiner, Art Unit 2853